Citation Nr: 1017057	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  08-10 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for left ear hearing loss, to 
include whether VA compensation benefits are warranted 
pursuant to 38 U.S.C.A. § 1151 for additional left ear 
hearing loss disability resulting from VA surgical treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to March 
1961.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 decision rendered by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO found 
that new and material evidence had been received to reopen a 
previously denied claim of service connection for bilateral 
hearing loss.  During the pendency of the appeal, the RO 
granted a claim for service connection for right ear hearing 
loss.   

The RO's decision to reopen the claim for service connection 
for left ear hearing loss is not binding on the Board.  The 
Board also must make this threshold preliminary 
determination, before proceeding further, because it affects 
the Board's jurisdiction to adjudicate the claim on the 
underlying merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

If the Board finds that no new and material evidence has been 
offered, that is where the analysis must end, and what the RO 
determined in this regard is irrelevant.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 
239 (1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).

In August 2009, the Veteran testified during a 
videoconference hearing with the undersigned Acting Veterans 
Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran has a current left ear hearing loss disability.  
(See December 2008 VA Audiologic Examination)  He alleges two 
statutory bases in support of his claim for VA compensation 
benefits.  First, he alleges entitlement to service 
connection for the disability.  He contends that he was 
exposed to acoustic trauma in service and alleges that such 
exposure resulted in his current left ear hearing loss 
disability.  See 38 U.S.C.A. § 1110.  Secondly, he alleges 
that a left ear hearing loss disability was either caused or 
made worse following a surgical procedure at a VA hospital.  
See 38 U.S.C.A. § 1151.  In particular, he alleges that VA 
conducted a surgical procedure on his left ear when they 
should have operated on the right ear.  

In a final May 1991 decision, the RO denied service 
connection for left ear hearing loss.  Also, in an unappealed 
January 1995 decision, the RO denied a claim for left ear 
hearing loss based on 38 U.S.C.A. § 1151.  

In May 2007, the Veteran again filed a claim seeking 
compensation for a hearing loss disability.  He did not 
specify whether he was claiming a hearing loss disability as 
directly due to service (38 U.S.C.A. § 1110) or as a 
consequence of VA surgery (38 U.S.C.A. § 1151).  During the 
hearing with the undersigned, however, the Veteran presented 
testimony in support of both theories of entitlement.

The Board notes that claim documents must be read in a 
liberal manner so as to identify and carry out the required 
adjudication of all claims that are reasonably raised by the 
evidence of record whether or not formally claimed in a VA 
application.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
"A sympathetic reading of the appellant's pleadings cannot 
be based on a standard that requires legal sophistication 
beyond that which can be expected of a lay claimant and must 
consider whether the appellant's submissions, considered in 
toto, have articulated a claim."  Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009) citing Ingram v. Nicholson, 21 Vet. 
App. 232, 256 (2007).  Given such, the Board finds that both 
theories of entitlement are reasonably raised by the record.  

VA has a duty, upon receipt of a complete or substantially 
complete application, to "notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim."  38 
U.S.C. § 5103(a); Mayfield v. Nicholson, 499 F.3d 1317, 1319 
(2007); Quartuccio v. Principi, 16 Vet. App. 183, 186; see 38 
C.F.R. § 3.159(b)(1) (2009) (implementing regulation for 38 
U.S.C. § 5103(a)).  Failure to comply with notice 
requirements may constitute remandable error.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 121-22; Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2000). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements of the 
claim that were found insufficient in the previous denial.  

Here, VA provided a notice letter in May 2007.  That letter 
advised the Veteran that a claim for service connection for 
hearing loss was previously denied in May 1991 and that the 
basis of that prior denial was an absence of evidence of 
hearing loss in the service treatment records.  In addition, 
the correspondence advised the Veteran to identify or submit 
new and material evidence relating to this fact.  
Significantly, however, the May 2007 letter did not reference 
the previously denied claim for compensation under 
38 U.S.C.A. § 1151, nor advise the Veteran of the 
unestablished fact or facts necessary to substantiate the 
claim.  

In addition, the Veteran was afforded a VA audiological 
examination in December 2008 for purposes of evaluating the 
nature, extent, and etiology of left ear hearing loss.  In 
discussing the claim, the examiner noted that an in-service 
audiogram, conducted on September 26, 1960, did not reveal 
evidence of left ear hearing loss.  

It appears, however, that the audiometric results of the 
September 1960 examination were reported in standards set 
forth by the American Standards Association (ASA).  Since 
November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards must be converted to ISO-ANSI 
standards.  

In any event, the audiological testing completed during 
service in September 1960, however, shows left ear hearing 
loss, even before the conversion is completed.  This 
consideration requires further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As such, 
further medical opinion is required in this matter.  

As such, while the Board regrets that it is unable to reach a 
decision in this matter, due process requires that the 
Veteran be given appropriate notice and an opportunity to 
respond.  

Accordingly, this matter is REMANDED for the following 
action:

1.  Send the veteran a corrective VCAA 
notice letter that explains what 
constitutes new and material evidence 
under 38 C.F.R. § 3.156 and specifically 
identifies the type(s) of evidence 
necessary to satisfy the element(s) of the 
underlying claim for (1) service 
connection and (2) benefits under 
38 U.S.C.A. § 1151 which were found 
insufficient in the previous denial, in 
accordance with Kent, supra.

2.  Then, schedule the Veteran for an 
examination to determine the nature, 
extent, and etiology of his left ear 
hearing loss symptomatology.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated studies, 
including audiological testing, should be 
conducted.  All pertinent bilateral 
hearing loss pathology should be noted in 
the examination report.

For any left ear hearing loss diagnosed on 
examination, the examiner should express 
an opinion as to whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that such disorder 
had its clinical onset in service or is 
otherwise related to active service.  In 
rendering such conclusion, the examiner 
should address the in-service audiological 
testing findings of left ear hearing 
impairment in September 1960 as well as 
the Veteran's contentions regarding his 
left ear hearing loss symptomatology.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

No action is required of the Veteran until he is notified by 
the RO; however, he is advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2008).  He has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  




(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


